DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said second human" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Please note: The examiner will address the limitation as saying “said first human”.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17, line 5 states “said second space” the examiner believes this should say “said first space” because earlier in claim 17, the movement of the first human was from second space to first space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel et al. (Vangeel), U.S. Publication No. 2015/0301173 in view of Matsuoka et al. (Matsuoka), U.S. Publication No. 2014/0317029.
Regarding Claim 1, Vangeel discloses a method for controlling a system based 
on occupancy of a structure, the method comprising:
locating a first human in a first space within a structure by detecting said first human’s presence in said first space (i.e., if presence of an object is detected in the subarea 410; see paragraph [0053] and figure 1b), said first human’s detected location not corresponding to the location of a fiducial element (according to Vangeel and shown in figure 1b, the human’s location is detected by the presence detectors 310, 320, 330 therefore, considered as not corresponding to the location of a fiducial element);
instructing a system to take a first action based on said first human’s location in 
said first space (i.e., the presence detection unit 311 may transmit a control signal to the first lighting device 210 indicating that presence is detected. The first lighting device 210 may then be controlled, based on the control signal, and e.g. switch on to full illumination level; see paragraph [0053]);
tracking movement of said first human from said first space to a second space within said structure (in other words, presence detector 320 has detected human 500 in area 420 where a change is detected by presence detector 310 therefore, considered as tracking movement of human 500 from first space 410 to second space 420; see paragraphs [0048]-[0049] and [0054]) said tracking not corresponding to tracking the location of a fiducial element (according to Vangeel and shown in figure 1b, the human’s location is detected by the presence detectors 310, 320, 330 therefore, considered as not corresponding to the location of a fiducial element); and
altering said instruction based on said first human being in said second space and not in said first space (for example, the monitoring unit 312 transmits a control signal, e.g. to the first lighting device 210, indicating that presence has been detected in a neighboring subarea 420, 430. The lighting device 210 may then be controlled, based on the control signal from the monitoring unit 312, and e.g. switch on to half illumination level therefore, considered as altering instruction; see paragraph [0054]).
Vangeel fails to disclose a fiducial element carried by said first human acting as a proxy for said first human.
Matsuoka discloses a fiducial element carried by said first human acting as a proxy for said first human (as shown in figure 1 where the human is carrying a mobile phone in a system having motion detector sensors; see paragraph [0072]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Matsuoka’s invention with Vangeel’s invention to flexibly and intelligently control systems (see paragraph [0003] of Matsuoka).	
Regarding Claim 2, Vangeel and Matsuoka disclose the method above. Vangeel 
further discloses wherein said controlled system is an environmental control system of said structure (i.e., action may be taken based upon the new property parameter. For example, different actions (affecting the environment in at least some of the subareas of the space in which the presence detectors are arranged) may be taken as a result of different property parameters (or values); see paragraph [0026]).
Regarding Claim 3, Vangeel and Matsuoka disclose the method above. Vangeel 
further discloses wherein said instruction comprises instructing said environmental control system to alter an environment within said first space without instructing said environmental control system to alter an environment in said second space (i.e., If a change is detected (represented by y at decision point 703) in the property parameter of the monitored wave signal, such as a shift from the dominant frequency A to the dominant frequency B, the monitoring unit 312 transmits a control signal, e.g. to the first lighting device 210, indicating that presence has been detected in a neighboring subarea 420, 430. The lighting device 210 may then be controlled, based on the control signal from the monitoring unit 312, and e.g. switch on to half illumination level; see paragraph [0054]).
Regarding Claim 4, Vangeel and Matsuoka disclose the method above. Vangeel 
further discloses wherein said altering of said instruction comprises instructing said environmental control system to alter an environment within said second space without instructing said environmental control system to further alter said environment in said first space (in other words, the monitoring unit 322 transmits a control signal, e.g. to the second lighting device 220, indicating that presence has been detected in a neighboring subarea 420; see paragraphs [0049] and [0054]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel and Matsuoka in view of Spero, U.S. Publication No. 2016/0195856.
Regarding Claim 5, Vangeel and Matsuoka disclose the method as describe 
above.  Vangeel and Matsuoka fails to disclose wherein upon said first human entering said second space, a voice response system issues a query audible in said second space but not in said first space.  Spero discloses wherein upon said first human entering said second space, a voice response system issues a query audible in said second space but not in said first space (i.e., The control system over the speaker using personal assistant speech synthesis and logical programming known in the art may then query and ask audibly if the occupant desires cutting off the phone ringer till they arise; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero. 
Regarding Claim 6, Vangeel and Matsuoka disclose the method as describe 
above.  Vangeel and Matsuoka fails to disclose wherein said altering of instruction if said first human responds to said query.  Spero discloses wherein said altering of instruction if said first human responds to said query (i.e., Some people when lying down in bed may automatically desire that the phone ringer be suppressed while others may not; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero.
	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel and Matsuoka in view of Nakazawa et al. (Nakazawa), U.S. Patent No. 6,297,746.
Regarding Claim 7, Vangeel and Matsuoka disclose the method having a fiducial element carried by said first human acting as a proxy for said first human (see Matsuoka as described above) as described above.  Vangeel and Matsuoka fails to disclose further comprising: tracking movement of said first human from said second space to said first space within said structure said tracking not corresponding to tracking the location of a fiducial element, and altering said instruction based on said first human returning to said first space and said first human remaining in said first space.  Nakazawa discloses further comprising: tracking movement of said first human from said second space to said first space within said structure said tracking not corresponding to tracking the location of a fiducial element, and altering said instruction based on said first human returning to said first space and said first human remaining in said first space (i.e., The host unit 300 detects using the sensor 64 whether or not someone is in the room. As shown in FIG. 15A, when someone is in the room and human motion is detected by the sensor 64, the host unit 300 transmits signals to the registered terminal units 200 to turn on the electrical apparatuses.; see col. 21, lines 45-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nakazawa’s invention with Vangeel’s and Matsuoka’s invention for minimizing changes so that cost is lowered and easy to introduce as described in Nakazawa.
Regarding Claim 8, Vangeel and Matsuoka disclose the method as described above.  Vangeel and Matsuoka fails to disclose wherein said instruction is altered by said first human returning to said first space before said instruction was altered by said first human being in said second space.  Nakazawa discloses wherein said instruction is altered by said first human returning to said first space before said instruction was altered by said first human being in said second space (i.e., when nobody is in the room and the detection of human motion by the sensor 64 is not performed for a predetermined period (e.g., 15 minutes), the microcomputer 12 transmits signals to the registered terminal units 200 by radio to turn off the electrical apparatuses. Upon receiving the signals, the terminal units 200 turn off the corresponding electrical apparatuses; see col. 21, lines 52-58).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nakazawa’s invention with Vangeel’s and Matsuoka’s invention for minimizing changes so that cost is lowered and easy to introduce as described in Nakazawa.
Regarding Claim 9, Vangeel and Matsuoka disclose the method as described above.  Vangeel and Matsuoka fails to disclose wherein said instruction is altered only after said first human has remained in said second space for a predetermined period of time.  Nakazawa discloses wherein said instruction is altered only after said first human has remained in said second space for a predetermined period of time (for example, the detection of human motion by the sensor 64 is not performed for a predetermined period (e.g., 15 minutes); see col. 21, lines 52-58).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Nakazawa’s invention with Vangeel’s and Matsuoka’s invention for minimizing changes so that cost is lowered and easy to introduce as described in Nakazawa.  
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel and Matsuoka in view of Conlon et al. (Conlon), U.S. Publication No. 2017/0132888.
Regarding Claim 10, Vangeel and Matsuoka disclose the method as described 
above.  Vangeel and Matsuoka fails to disclose wherein said controlled system comprises a security system wherein said security system indicates an intrusion into said first space or said second space by a second human different from said first human.  Conlon discloses wherein said controlled system comprises a security system wherein said security system indicates an intrusion into said first space or said second space by a second human different from said first human (i.e., When the system is armed and a sensor detects the possible presence of a person (for instance by detecting movement or a breach of the perimeter surrounding the secured area) a response is triggered by the controller.; see paragraphs [0002] and [0003]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Conlon’s invention with Vangeel’s and Matsuoka’s invention for effectively preventing unauthorized persons from entering a secured building.
Claims 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel in view of Matsuoka in further view of Spero.
Regarding Claim 11, Vangeel discloses a method for controlling a system based 
on occupancy of a structure, the method comprising:
locating a first human in a first space within a structure by detecting said first 
human’s presence in said first space, said first human’s detected location not corresponding to the location of a fiducial element (see rejection for claim 1 above);
instructing a system to take a first action based on said first human's location in 
said first space (see rejection for claim 1 above); 
tracking movement of said first human from said first space to a second space within said structure said tracking not corresponding to tracking the location of a fiducial element (see rejection for claim 1 above).
Vangeel fails to disclose a fiducial element carried by said first human acting as a 
proxy for said first human and issuing a query to said first human regarding their movement to said second space.
Matsuoka discloses a fiducial element carried by said first human acting as a 
proxy for said first human (see rejection for claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Matsuoka’s invention with Vangeel’s invention to flexibly and intelligently control systems (see paragraph [0003] of Matsuoka).	
Vangeel and Matsuoka fails to disclose issuing a query to said first human regarding their movement to said second space.
	Spero discloses issuing a query to said first human regarding their movement to said second space (i.e., The control system over the speaker using personal assistant speech synthesis and logical programming known in the art may then query and ask audibly if the occupant desires cutting off the phone ringer till they arise; see paragraph [0161]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero. 
	Regarding Claim 12, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel fails to disclose further comprising, altering said instruction based on said first human's response to said query.  Spero discloses further comprising, altering said instruction based on said first human's response to said query (i.e., Some people when lying down in bed may automatically desire that the phone ringer be suppressed while others may not; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero.
	Regarding Claim 13, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel further discloses wherein said controlled system is an environmental control system of said structure (i.e., action may be taken based upon the new property parameter. For example, different actions (affecting the environment in at least some of the subareas of the space in which the presence detectors are arranged) may be taken as a result of different property parameters (or values); see paragraph [0026]). 
Regarding Claim 14, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel further discloses wherein said instruction comprises instructing said environmental control system to alter an environment within said first space (i.e., the monitoring unit 312 transmits a control signal, e.g. to the first lighting device 210, indicating that presence has been detected in a neighboring subarea 420, 430. The lighting device 210 may then be controlled, based on the control signal from the monitoring unit 312, and e.g. switch on to half illumination level; see paragraph [0054]) and instructing said environmental control system to alter an environment in said second space (i.e., If presence of an object is detected in the subarea 420, the presence detection unit 321 may transmit a control signal to the second lighting device 220 indicating that presence is detected. The second lighting device 220 may then be controlled, based on the control signal, and e.g. switch on to full illumination level.; see paragraph [0053]).  
	Regarding Claim 16, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel fails to disclose wherein said query is an audible query.  Spero discloses wherein said query is an audible query (i.e., may then query and ask audibly; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero.
	Regarding Claim 17, Vangeel, Matsuoka and Spero disclose the method further comprising: tracking movement of said first human from said second space to said first space within said structure said tracking not corresponding to tracking the location of a fiducial clement carried by said first human acting as a proxy for said first human as described above.  Vangeel fails to disclose issuing a new query to said first human regarding their movement to said first space. Spero discloses issuing a new query to said first human regarding their movement to said first space (i.e., The control system over the speaker using personal assistant speech synthesis and logical programming known in the art may then query and ask audibly if the occupant desires cutting off the phone ringer till they arise; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero. 
	Regarding Claim 18, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel fails to disclose further comprising altering said instruction based on said first human's response to said new query.  Spero discloses further comprising altering said instruction based on said first human's response to said new query (i.e., Some people when lying down in bed may automatically desire that the phone ringer be suppressed while others may not; see paragraph [0161]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Spero’s invention with Vangeel’s and Matsuoka’s invention to provide occupants within a living space the services they need in an optimal manner, at minimal cost and with least environmental impact as described in paragraph [0052] of Spero.
	 
12.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel, Matsuoka and Spero in view of Muramatsu, U.S. Publication No. 2015/0226447.
	Regarding Claim 15, Vangeel, Matsuoka and Spero disclose the method as described above.  Vangeel, Matsuoka and Spero fails to disclose wherein said altering of said instruction comprises instructing said environmental control system to alter an environment within said second space and sending additionally instructing said environmental control system to alter said environment in sand first space.  Muramatsu discloses wherein said altering of said instruction comprises instructing said environmental control system to alter an environment within said second space (i.e., when the human sensor has detected that a user is present in an area to be air-conditioned in a state in which the air conditioning system is on, the air conditioning system performs an air conditioning operation in accordance with the operation of a remote controller.; see paragraph [0042]) and sending additionally instructing said environmental control system to alter said environment in sand first space (i.e., When the human sensor has detected that a user is absent in the area to be air-conditioned (that is, when the human sensor does not detect the presence of the user in the area to be air-conditioned) in a state in which the air conditioning system is on, as described above, the air conditioning system performs the air conditioning operation according to absence-off period control set in advance.; see paragraph [0042]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Muramatsu’s invention with Vangeel’s, Matsuoka’s and Spero’s invention to conveniently provide comfort to a person when entering an area.
13.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel, Matsuoka and Spero in view of Conlon.
Regarding Claim 19, Vangeel, Matsuoka and Spero disclose the method as 
described above.  Vangeel, Matsuoka and Spero fails to disclose wherein said controlled system comprises a security system: and wherein said security system indicates an intrusion into said first space by a second human different from said first human.  Conlon discloses wherein said controlled system comprises a security system: and wherein said security system indicates an intrusion into said first space by a second human different from said first human  (i.e., When the system is armed and a sensor detects the possible presence of a person (for instance by detecting movement or a breach of the perimeter surrounding the secured area) a response is triggered by the controller.; see paragraphs [0002] and [0003]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Conlon’s invention with Vangeel’s, Matsuoka’s and Spero’s invention for effectively preventing unauthorized persons from entering a secured building.
Regarding Claim 20, Vangeel, Matsuoka and Spero disclose the method as 
described above.  Vangeel, Matsuoka and Spero fails to disclose wherein said controlled system comprises a security system; and wherein said security system indicates an intrusion into said second space based on said first human’s response to said query.  Conlon discloses wherein said controlled system comprises a security system; and wherein said security system indicates an intrusion into said second space based on said first human’s response to said query (i.e., an alerted authorized person may choose to cancel the determination that a matched activity pattern relates to an unauthorized person… if an authorized user does not cancel the response at step 308 then an alarm is generated at step 319; see paragraph [0082]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Conlon’s invention with Vangeel’s, Matsuoka’s and Spero’s invention for effectively preventing unauthorized persons from entering a secured building.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645   
May 6, 2022